WEBB, Judge.
The defendant assigns error to the overruling of his motion to dismiss both charges. We believe this assignment of error has merit. We do not believe that in either case there was sufficient evidence that personal property was stolen for the cases to be submitted to the jury. Neither Ms. Steinbeck nor Mr. McConnell testified that she or he saw the defendant take anything from either store. Neither testified that anything was missing from either store after the defendant had been in them.
*618We do not believe the doctrine of possession of recently stolen goods has any application. See State v. Voncannon, 302 N.C. 619, 276 S.E. 2d 370 (1981). There was not sufficient evidence that the goods in the defendant’s possession were stolen for the doctrine to apply. The fact that they came from Eckerd’s and the A&P store and the defendant had not purchased them is not sufficient evidence for the jury to find they had been stolen.
We hold it was error not to grant the defendant’s motion to dismiss the charges in both cases.
Reversed.
Judge Hedrick concurs.